Citation Nr: 0426868	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  00-11 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD), lumbar spine (claimed as a back disability).

2.  Entitlement to service connection for DJD, cervical spine 
(claimed as a neck disability).



REPRESENTATION

Appellant represented by:	Sean A. Ravin, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1959 to April 1962.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a Travel Board Hearing in September 
2001 before the undersigned Veterans Law Judge, who is 
designated by the Chairman of the Board to conduct hearings 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing testimony is associated with the claims file.

In a decision dated in June 2003, the Board denied the 
veteran's appeal, and the veteran appealed the decision to 
the United States Court of Appeals For Veterans Claims 
(Court).  In April 2004, the veteran, through his attorney, 
and the Secretary of Veterans Affairs, submitted a Joint 
Motion For Remand (Motion).  In an Order dated in May 2004, 
the Court granted the Motion, vacated the June 2003 Board 
decision, and remanded the case to the Board for further 
appellate review consistent with the Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The basis of the Motion was that VA failed to assist the 
veteran in the development of his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Specifically, the Motion states that the RO failed to develop 
sources other than the veteran's service medical records 
(SMR) to verify whether the veteran was involved in a motor 
vehicle accident in March 1962 while serving in Germany.  The 
Board notes that some of the SMR reflect the veteran's 
assigned unit as of March 12, 1961, as Headquarters Troop, 
2nd Reconnaissance Squad, 3rd Armored Cavalry Regiment.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran 
and verify the unit to which he was 
assigned while serving in Germany in 
1962, preferably up to and including the 
Division level.

2.  After the above is complete, the RO 
should inquire of the National Personnel 
Records Center (NPRC) to provide the 
veteran's military personnel records.  
The RO should also request the NPRC to 
provide any records of unit history for 
the veteran's unit for the period March 
1, 1962, to April 5, 1962.

3.  After the above is complete, the RO 
should make a similar inquiry to the 
Commander, Army Personnel Command.  
Specifically, request copies of any unit 
history documents for the 3rd Armored 
Calvary Regiment and subordinate units 
for the period March 1, 1962, to April 
5, 1962.  The RO should also request the 
Army Personnel Command to search Provost 
Marshal Records for Military Police 
units in Kaiserslautern, Germany, for 
the period March 1, 1962, to March 15, 
1962, for any records of a motor vehicle 
accident involving personnel or vehicles 
assigned to the Headquarters Troop, 2nd 
Squad, 3rd Armored Calvary Regiment.  
Should these developments result in 
negative results or replies, the RO 
should ensure that the development 
effort and negative replies or results 
are adequately documented for the case 
file.

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To 
the extent that any benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



